Citation Nr: 1714370	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-32 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a middle and lower back disability.

3.  Entitlement to service connection for a chest disability, including muscle pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Los Angeles, California.

In June 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The Veteran's appeal was last before the Board in May 2015.  At that time, the Board denied reopening his claim for service connection for a prostate condition and reopened his claims for service connection for a bilateral shoulder disability, a middle and lower back disability, and a chest disability including muscle pain.  The Board denied service connection for a chest disability and remanded the remaining issues with instruction to provide him with a VA examination.  Subsequently, he appealed the denial of service connection for a chest disability to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's May 2015 denial in an October 2016 order granting a joint motion for partial remand (JMPR).  As the Board herein grants the issues subject to the May 2015 remand, it need not determine if the instructions the remand have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for a chest disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral shoulder disability is related to service.

2.  A middle and lower back disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a middle and lower back disability have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Because the claims decided herein are being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Merits

The Veteran claims service connection for disabilities of the bilateral shoulders and the middle to lower back.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for any disabilities of the shoulder or back.  No such abnormalities were noted at his July 1982 separation examination.

In his prior September 1982 claim, the Veteran reported that he suffered a right shoulder injury in service in May 1982.  In his prior July 2001 claim, the Veteran reported that he injured his back while working on a military vehicle in service in 1980.  

VA treatment records reflect that in November 2002 he reported neck and upper back pain with paresthesia of the bilateral upper extremities and left hand weakness after being in a motor vehicle accident in late October.  No back or shoulder problems were diagnosed.  In February 2003 he reported pain in the left shoulder and upper back since 1980, worsening in the most recent year.  He reported that this pain began when he was injured working on a truck in 1980.  He reported this pain again in June 2003, at which time he also reported two prior motor vehicle accidents, specifically being rear-ended in 1997 and being broadsided in October 2002.  He was diagnosed with chronic pain likely secondary to a left paraspinal muscle strain injury from 1980.  Examination was not consistent with shoulder or rotator cuff instability.  His rheumatologist believed that the pain was the result of myofascial tender point that may have developed secondary to injury.  He received injections.  In November 2003 he reported that the injections relieved the pain for a while but it returned, along with lower back pain.  He was diagnosed with (1) chronic upper back pain, most likely secondary to myofascial pain related to prior injury, (2) left shoulder impingement, likely secondary to subacromial bursitis, and (3) intermittent low back pain, likely secondary to muscle spasms.  Shoulder x-rays were normal; lumbar spine x-ray showed mild spondylosis and mild narrowing.  In December 2003 his diagnoses were continued as myofascial pain syndrome, trapezius trigger point tenderness, and subacromial bursitis and impingement.  His rheumatologist diagnosed these disabilities as secondary to unspecified injuries.

A December 2003 letter from the Veteran's VA treating physician states opines that his upper back pain may have been due to a distant injury in the past.  This opinion was based on his current symptom complex.

In a January 2004 statement, a fellow serviceman stated that he witnessed the Veteran hurt his back and left shoulder in 1980.  Specifically, he stated that he was assisting the Veteran changing a leaf spring on a truck when the Veteran hurt his back loosening a bolt.  After the incident the Veteran would regularly complain about his back and shoulder.  The serviceman gave essentially the same account in a subsequent June 2014 statement.  In a prior April 2004 claim, the Veteran gave a similar account and explained that the bolt was rusted and he felt a snap in his left shoulder blade.  

VA treatment records reflect that in July 2004 the Veteran requested a letter stating that his left shoulder pain originated from a service-connected injury.  He reported pain rated at 3/10 and usually manageable, exacerbated by cold weather or driving.  He was referred to rheumatology.  In February 2005 a thoracic spine MRI was normal.  In May 2005 he reported worsening pain in his left shoulder with numbness and tingling radiating into his left arm.  His rheumatologist diagnosed possible cervical radiculopathy and chronic old upper back pain of unclear etiology.  A June 2005 electromyography (EMG) study showed findings of chronic neuropathic changes consistent with cervical radiculopathy.  In July 2005, he again reported nearly constant neck pain and subscapular left shoulder pain exacerbated by exertion.  He was initially diagnosed with cervical radiculopathy and subscapular tenderness/myofascial pain, but an addendum corrected the error stating that there was no evidence of left upper extremity radiculopathy.  His rheumatologist noted that the etiology of his left ulnar mononeuropathy was unclear, but seems to be related to past trauma.  He continued to report chronic left shoulder and scapular pain throughout 2005.  In March 2006, he reported a sharp pain in his neck and left shoulder the day after being involved in another motor vehicle accident.  He reported significant improvement to his shoulder injury in June 2006.  In April 2008 he reported right shoulder pain for two weeks, exacerbated by movement and lifting.  He was diagnosed with shoulder pain.  A May 2008 left shoulder x-ray was normal.  In July 2008 a right shoulder MRI found full-thickness rotator cuff tear of the supraspinatus tendon and degenerative arthritis of the acromioclavicular joint, and a left shoulder MRI found mild degenerative arthritis of the acromioclavicular joint with partial thickness rotator cuff tear on the articular surface, a longitudinal split tear of the biceps tendon, and rule out labral tear.  He was not seen by a physician again until February 2009, at which time he continued to report shoulder pain.  A March 2009 x-ray showed a normal thoracic spine.  He reported that his shoulder pain, left worse than right, was what bothered him more than anything, especially in the left posterior shoulder over the medial border of the scapula.  His orthopedist stated that his pain was mostly likely due to a labral tear or lesion.

In a May 2011 statement, a fellow Marine stated that he witnessed the Veteran hurt his shoulder while replacing a leaf spring in service.  The Marine stated that the Veteran yelled and then said he felt something pop and a stinging feeling.  He went to sick bay and returned, stating that he was told to take it easy and it would go away.

VA treatment records reflect that in September 2012 he reported having suffered from right shoulder pain for years.  He was going to undergo surgery in November 2009, but it was postponed due to his unrelated hypertension.  In August 2012, he was injured while swimming, and his shoulder pain increased.

In a January 2013 statement, the Veteran's sister reported that after serving as a mechanic in the Marines, he returned and took a job selling insurance.  He explained to her that he had hurt his back while working on a truck and that working as a mechanic would aggravate his injury.

In another January 2013 statement, a friend of the Veteran reported that when he first met the Veteran at a job fair in 1983, he stated that was unable to perform the duties of a mechanic because of his back problem.

In a July 2013 statement, the Veteran stated that his left shoulder and back injuries happened in service and he was treated for them.  He blamed his failure to be awarded service connection on, among other things, the failure of medical personnel to keep adequate records.

In a September 2013 letter, the Veteran's VA treating physician reported that since January 2012 the Veteran has consistently complained of burning shoulder pain, right worse than left.  MRIs showed a full thickness tear of the anterior supraspinous on the right side and similar but lesser findings on the left with tendinosis as well.

VA treatment records reflect that in November 2013 the Veteran underwent surgery, specifically rotator cuff repair in his right shoulder.

In a December 2013 statement, the Veteran's VA treating orthopedist stated that he had been treated for right shoulder rotator cuff tear and degenerative labrum/biceps tendon.  Given his history of trauma in service to this shoulder and after review of the medical record, the orthopedist opined that it was more likely than not that the injury was incurred in service.

In a January 2014 letter, a private physician opined that the Veteran's left shoulder and back injuries are more likely than not directly related to the injuries he incurred in service or aggravated by service conditions.  This opinion was based on examination of the Veteran and review of his service treatment records.

VA treatment records reflect that in March 2014 the Veteran reported severe pain in both shoulders.

At his June 2014 hearing, the Veteran reported that his in-service injury occurred in late summer or fall of 1980.  He gave an account of the incident consistent with his prior statements.

VA treatment records include an August 2014 set of x-rays of the thoracic spine showing chronic degenerative changes and foraminal narrowing.  In July 2015, his physician noted the general agreement among his physicians that his low back pain, myofascial pain, right rotator cuff tear and left shoulder partial tear are related to service.

In a July 2015 letter, the Veteran's VA treating nurse practitioner opined that his ongoing shoulder and back pain are more likely than not related to injuries incurred in service.  This opinion was based on his history of trauma and review of his medical records.

The Veteran underwent a VA examination in September 2015.  He was diagnosed with degenerative arthritis of the spine.  The examiner opined that this disability was less likely than not related to service.  This opinion was based on the rationale that service medical records did not indicate any back symptoms and x-rays from 2014 indicated degenerative changes likely due to the aging process.  In the left shoulder he was diagnosed with a bicipital tendon tear, a rotator cuff tear, and a labral tear.  In his right shoulder he was diagnosed with acromioclavicular joint osteoarthritis and residuals of rotator cuff repair.  The examiner opined that these shoulder disabilities were less likely than not related to service.  This opinion was based on the rationale that there was no documentation of any shoulder conditions in service.

In a December 2016 statement, the Veteran's VA treating physician stated that he had been treated for left shoulder rotator cuff tear and degenerative labrum/bicep tendon.  Based on his history of in-service trauma to his shoulder and after reviewing his medical records, the physician opined that it was more likely than not that these injuries occurred while in service.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's disabilities of the shoulders and back are related to service.  The opinion in the September 2015 VA examination report is inadequate and wholly fails to comply with the instructions in the Board's May 2015 remand.  The Board specifically instructed the examiner to address the December 2013 and January 2014 letters which opined a relationship between the Veteran's disabilities and service, as well as the possible involvement of his multiple motor vehicle accidents.  The September 2015 opinion did not address these issues.  Indeed, the examiner proceeded as though there was no evidence of disability between the Veteran's separation from service and his 2014 x-rays.  Rather, the evidence is clear that the Veteran has consistently reported symptoms of his disabilities since filing his initial claim for a shoulder disability one month after separation.  His diagnoses have not always been consistent, nor has the relative symptomatology between the two shoulders.  Nevertheless, the Veteran has provided opinions from a private physician, a VA treating nurse practitioner, and two separate VA treating physicians, all of whom opine that the Veteran's injuries are related to in-service trauma.  Two of these opinions were submitted after the Board issued its May 2015 remand.  As such, the Board finds these opinions more probative than the opinion of the VA examiner, as the examiner failed to address this contrary evidence and the treating physicians have clearly reviewed the Veteran's medical history in more detail.  Furthermore, while service treatment records do not reflect treatment for the Veteran's in-service injury, he has provided extensive lay evidence including statements from two eyewitnesses to the incident.  The Board finds this evidence credible to establish an in-service injury.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's disabilities of the shoulders and back are related to service, and service connection is therefore granted.


ORDER

Service connection for a bilateral shoulder disability is granted.

Service connection for a middle and lower back disability is granted.


REMAND

The Veteran claims service connection for a chest disability, including muscle pain.

The JMPR granted in the Court's October 2016 order instructs that remand is necessary to provide an adequate examination to decide the Veteran's claim.  Specifically, the prior November 2012 VA examination report found no current diagnosis based in part on the rationale that there had been no other treatment for chest pain since 1979.  The report failed to address VA treatment records from June 2003 showing shoulder blade pain associated with left pectoral pain and from February 2010 showing treatment for back and chest pain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, including all VA treatment records subsequent to June 2009.  

2.  Schedule the Veteran for a VA examination for his claimed chest disability with muscle pain.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and any clinical examination results, the examiner should diagnose any distinct ailments affecting the chest.  For each disability diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that such disability is related to service.  The examiner should make specific reference to VA treatment records for chest pain, including those from June 2003 and February 2010.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


